United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF THE ARMY, U.S. ARMY
TANK -- AUTOMOTIVE ARMAMENTS
COMMAND, RED RIVER ARMY DEPOT,
Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1270
Issued: September 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 29, 2013 appellant filed a timely appeal of merit decisions of the Office of
Workers’ Compensation Programs (OWCP) dated November 29, 2012 and January 7, 2013
denying his claim for an employment-related injury. His appeal is also timely filed from an
April 8, 2013 decision denying his request for an oral hearing. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that he suffered
an injury causally related to his federal employment; and (2) whether OWCP properly denied
appellant’s request for an oral hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 10, 2012 appellant, then a 60-year-old heavy mobile equipment mechanic,
filed an occupational disease claim alleging that he was assigned the job of installing RPG nets
on MRAP vehicles since June 7, 2012, and that he began to notice onset of joint pain in hands
and shoulder around July 7, 2012. He listed the location where he was injured as Kanhahar,
Afghanistan. The employing establishment controverted appellant’s claim.
In response to a request for further development from OWCP, appellant indicated in a
document signed on October 3, 2012 that he performed RPG nets installation, that this required a
lot of grasping and pulling with his hands and arms and lifting heavy frames that also affected
his back. He noted that he had performed this position for about 10 weeks, but that his usual job
was heavy mobile equipment mechanic. Appellant alleged that he was assigned the new job in
retaliation for protesting smoking in areas where it was prohibited by regulation.
By decision dated November 29, 2012, OWCP denied appellant’s claim. It determined
that although he submitted evidence sufficient to establish that he filed a timely claim and that
the events occurred as alleged, his claim was denied because he had not submitted medical
evidence in support of his claim.
On December 18, 2012 appellant requested reconsideration. In support of his claim, he
submitted a July 7, 2012 report by Jason Cossey indicating that he saw appellant on July 7, 2012
for joint pain; that the pain started two weeks ago and was getting worse; and that appellant
described long days of lifting nets at work. Mr. Cossey noted that appellant had upper extremity
hand and joint stiffness and pain, that this was very likely arthritis that was exacerbated by his
work schedule and repetitive motion with the hands and elbows. Appellant also submitted a
December 18, 2012 certificate of medical examination which indicated that on that date appellant
was examined and that appellant had a medical disorder or physical impairment that would
interfere with the full performance of his duties.
By decision dated January 7, 2013, OWCP denied modification of its November 29, 2013
decision.
On February 28, 2013 appellant requested an oral hearing before an OWCP hearing
representative.
By decision dated April 8, 2013, OWCP denied appellant’s request as he had previously
requested reconsideration. It also denied his request under its discretion and further denied it as
the case could equally well be addressed if he requested reconsideration.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the

2

employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty,7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
ANALYSIS -- ISSUE 1
OWCP accepted that appellant experienced the employment factors as alleged. However,
it denied his claim as it found that he failed to establish a causal relationship between these
accepted employment factors and a diagnosed medical condition.
The Board finds that there is no rationalized medical evidence establishing that appellant
sustained a diagnosed medical condition in the performance of his federal duties. The Board
notes that there is no medical evidence signed by a physician in the record. There is a July 2,
2012 report signed by Mr. Cossey, but there is no indication in this report that he is a physician.
The Board also is unable to determine that Mr. Cossey is a physician. The Board notes that
reports of physician’s assistants and nurses are not competent to render a medical opinion under
FECA.9 The record also contains a December 18, 2012 certificate of medical examination,
2

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

3

S.P., 59 ECAB 184 (2007); Victor J. Woodham, 41 ECAB 345 (1989).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

9

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection defines a
physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by State law).

3

however this report is insufficient as it is vague and does not contain a diagnosis or any medical
rationale; the author of the report merely checked a box indicating that appellant had a physical
impairment that would interfere with the full performance of his duties. There is no indication as
to what the medical disorder or impairment is or how appellant acquired this impairment.
Furthermore, the signature is illegible. As the Board cannot determine who signed this report, it
lacks probative medical value as the author(s) cannot be identified as a physician.10
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor his belief that his condition was caused by his employment is sufficient to
establish causal relationship.11 As appellant did not submit a rationalized medical opinion
establishing a causal relationship between his accepted employment activities and a diagnosed
medical condition, OWCP properly denied his claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of FECA provides that a claimant for compensation who is not
satisfied with a decision of the Secretary is entitled, on request made within 30 days after the
date of the issuance of the decision and before review under section 8128(a), to a hearing on his
claim before a representative of the Secretary.12 Federal regulations implementing this section of
FECA provide that a claimant shall be afforded a choice of an oral hearing or a review of the
written record by a representative of the Secretary.13 Although the claimant is no longer entitled
to an oral hearing or review of the written record as a matter of right if the request is filed past
the 30-day period or he previously requested reconsideration pursuant to section 8128(a), OWCP
may within its discretionary powers grant or deny a claimant’s request and must exercise that
discretion.14
ANALYSIS -- ISSUE 2
On February 28, 2013 appellant requested a hearing pursuant to OWCP’s January 7, 2013
decision denying modification of the November 29, 2012 decision denying his claim. However
he previously requested reconsideration on December 18, 2012. In fact, the January 7, 2013
decision was issued in response to appellant’s request for reconsideration, and denied his request
for modification of OWCP’s November 29, 2012 decision denying his claim. Accordingly, as
10

See W.C., Docket No. 13-675 (issued June 26, 2013).

11

Walter D. Morehead, 31 ECAB 188 (1986).

12

5 U.S.C. § 8124(b)(1); Peggy R. Lee, 46 ECAB 527 (1995).

13

20 C.F.R. § 10.615.

14

See Eddie Franklin, 51 ECAB 223 (1999); see also C.H., Docket No. 11-1801 (issued September 17, 2012).

4

appellant previously requested reconsideration, the Board finds that he was not entitled to
reconsideration as a matter of right.
OWCP then exercised its discretion and determined that appellant’s request could equally
well be addressed by requesting reconsideration and submitting additional evidence. The Board
finds that there is no evidence of record that OWCP abused its discretion in denying his hearing
request. Thus, the Board finds that OWCP’s decision denying appellant’s request for an oral
hearing was proper under the facts and law of this case.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he
suffered an injury causally related to his federal employment. The Board further finds that
OWCP properly denied his request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 8 and January 7, 2013 and November 29, 2012 are
affirmed.
Issued: September 9, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

